WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which granted bail pending appeal pursuant to RCr 12.82.
Peacock was convicted by a jury of two counts of sodomy in the first degree. His application for bail pending appeal pursuant to RCr 12.78 was denied by the trial court without any explanation or reason. He then moved the Court of Appeals for bail pending appeal pursuant to RCr 12.82. The Court of Appeals first remanded the matter to the trial court and ordered a response within ten days providing the reasons for the denial of bail. No written response was made within the time pre*398scribed. The presiding judge of the Court of Appeals motion panel considering the case then contacted the trial judge by telephone. The trial judge stated that he believed there was no serious error in the trial and that he was not inclined to grant appeal bond because of the type of crime. The Court of Appeals judge also made direct communication with the state probation/parole officer. All of these contacts were ex parte. On June 18, 1984, the Court of Appeals judge issued an order allowing bail pending appeal and finding that the trial court had abused its discretion in denying Peacock’s motion. A full three-judge panel of the Court of Appeals affirmed the decision. This Court granted discretionary review.
This Court vacates the order of the Court of Appeals and remands this case to the trial court for an adversary hearing to determine the propriety of bail on appeal. The Court of Appeals has abused its discretion in this case by granting bail pending appeal by using an ex parte procedure.
Bail pending appeal is a matter that rests in the discretion of the trial court. RCr 12.78(1). The decision of the trial court regarding bail should not be disturbed by an appellate court unless it is clearly demonstrated that the trial judge failed to exercise sound discretion. See Abraham v. Commonwealth, Ky.App., 565 S.W.2d 152 (1977), for a case involving bail before trial. The primary discretionary authority on the matter of bail pending appeal rests with the trial judge because he had heard and seen the evidence presented, viewed the witnesses and considered the legal and procedural aspects of the entire trial. The trial judge is best able to review the question of possible serious or reversible error on appeal. The appellate court does not normally have sufficient sections of the record properly before it to make a determination as to whether the trial judge has abused its discretion. See Pettyjohn v. Commonwealth, Ky., 421 S.W.2d 867 (1967).
It is a long standing general rule that an appellate court will review only matters found in the record. Wolpert v. Louisville Gas & Electric, Ky., 451 S.W.2d 848 (1970). Generally, in determining matters relating to bail, proof must be limited to that which is competent under the ordinary rules of evidence. See Young v. Russell, Ky., 332 S.W.2d 629 (1960).
Here the Court of Appeals did not limit its decision to material found in the record. It made direct, ex parte contact with the probation and parole officer and the trial judge and attempted to contact the prosecuting attorney. The Court of Appeals abused its discretion by basing its decision on improper and inadmissible ex parte communications.
There is no showing that the trial judge abused his discretion by denying bail pending appeal in this case. RCr 4.02(1) provides that all persons shall be eligible for bail before conviction. Peacock has been convicted. When a person has been convicted by a jury, the trial court is permitted to consider the fact of conviction in determining whether to set bail pending appeal. The presumption of innocence which is the basis of all legitimate guarantees of bail no longer applies to a convicted defendant. There is no absolute right to bail on appeal. Braden v. Lady, Ky., 276 S.W.2d 664 (1955).
When a request for bail pending appeal is denied, the proper practice for the trial court is to follow the standards listed in RCr 4.16 by giving written reasons for the denial of a request for bail pending appeal. In all cases involving bail pending appeal, the court shall conduct an appropriate adversary hearing to determine the propriety of such request.
Only clear abuse of discretion or mistake can justify reversal of an order of the trial court denying release and the Court of Appeals is free to exercise its traditional appellate functions aided by written statement of trial court’s reasons but Court of Appeals is not authorized to substitute its judgment for that of the trial court. Unit*399ed States v. Blyther, 295 F.Supp. 1088 (D.D.C.1969).
The order of the Court of Appeals granting bail pending appeal is vacated. This matter is remanded to the circuit court for an appropriate adversarial evidentiary hearing to consider the propriety of bail pending appeal. If bail pending appeal is denied, written reasons must be given.
STEPHENS, C.J., and AKER, GANT, and STEPHENSON, JJ., concur.
LEIBSON, J., dissents by separate opinion.
VANCE, J., joins in his dissent.